Citation Nr: 0629534	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to service-connected left knee disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from November 1952 
to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In April 2004 decision, the Board remanded this case.  In the 
April 2004 remand, the Board stated that it was the 
appellant's contention that due to his service-connected left 
knee disability, he had developed a low back disability.  In 
support of his claim, the appellant had submitted a private 
medical statement from D. Foley, B.S., D.C., dated in July 
2002, in which Dr. Foley had stated that the appellant had 
been a patient of his since 1984, and that lately, he had 
been having more problems with his knees, which affected his 
gait and which in turn caused his spinal instability.  Thus, 
it was Dr. Foley's opinion that the appellant's spinal 
problems were made worse from his bad knees.  In this regard, 
the Board noted that although Dr. Foley had opined that the 
appellant's spinal problems were made worse from his bad 
knees, he did not address whether the appellant's 
service-connected left knee disability, alone and apart from 
his nonservice-connected right knee disability, caused or 
made worse his low back disability.  Similarly, the Board 
stated that while the examiner from the appellant's November 
2003 VA examination opined that it was as "least as likely 
as not" that the appellant's degenerative changes of the 
lumbar spine were a consequence of his morbid obesity rather 
than any relationship to potential military injuries, the 
examiner did not address the aforementioned pertinent 
question in the case.  

Therefore, the Board remanded this case for a comprehensive 
VA orthopedic examination to determine the nature and 
etiology of any low back disability.  Following a review of 
the examination findings and the entire evidence of record, 
the examiner was requested to render an opinion as to whether 
any currently diagnosed low back disability, to specifically 
include degenerative changes of the lumbar spine, was either 
caused or made worse by the appellant's service-connected 
left knee disability.  In addressing that question, the 
examiner was specifically directed not to consider the 
appellant's nonservice-connected right knee disability, and 
any possible relationship that existed between the 
appellant's nonservice-connected right knee disability and 
his low back disability.     

In December 2004, the appellant underwent a VA examination.  
Following the physical examination, the examiner noted that 
he had reviewed x-rays, dated in November 2003, which showed 
mild to moderate degeneration of the appellant's lumbar 
spine.  According to the examiner, he felt that the 
appellant's clinical syndrome was consistent with the x-ray 
syndrome.  The examiner reported that according to the 
appellant, his right knee went out because of his left knee, 
and his back went out because of his knees.  The examiner 
noted that when "one stress[ed] the joint abnormally, it 
[would] wear out more quickly."  Thus, the examiner indicted 
that "veteran has had (sic) shortened limbs or physical 
damage such that they cannot walk in the normal fashion for 
years and years, subsequent back degeneration could be caused 
by the abnormal gait and abnormal stress on the back."  
According to the examiner, in the appellant's case, the 
appellant had degeneration of his knees, but did not have a 
significant abnormal gait, which would stress his lower back.  
Rather, the examiner noted that the appellant was heavy-set, 
which would stress his back, and had worked in a job 
requiring bending, stooping, and lifting throughout his life, 
which would also stress his back.  The examiner reported that 
the appellant denied any trauma in the service, and that he 
found no evidence of back trauma discussed in the claims 
file.  Therefore, the examiner concluded that it was "less 
likely than not" that the appellant's back condition was 
related to his time in the service.  Rather, the examiner 
opined that the appellant's back degeneration was likely to 
have a genetic component, as well as an etiology based on the 
stress of his back from the above described etiologies.  

Upon a review of the December 2004 VA examination report, the 
Board finds that the examiner did not specifically address 
the pertinent question of whether the appellant's service-
connected left knee disability, alone and apart from his 
nonservice-connected right knee disability, caused or made 
worse his low back disability.  While the examiner addressed 
the cause of the appellant's low back disability, he did not 
address whether the appellant's service-connected left knee 
disorder aggravated his low back disorder.  

The Court has held that where service connection is sought on 
a secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1994) (en banc).  The Court held, in 
part, that " . . . pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id. 
at 448.  

Therefore, in light of the above, it is the Board's 
determination that the RO has not complied with the 
instructions from the April 2004 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 


2.  After any additional evidence has been 
obtained and associated with the record, 
the RO must contact the examiner that 
conducted the December 2004 examination to 
provide an opinion as to whether the 
appellant's service-connected left knee 
disorder aggravates his low back disorder.  
A complete rationale for the opinion must 
be provided.  The report prepared must be 
typed.  If the examiner from the December 
2004 examination is unavailable, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
VA orthopedic examination to determine the 
nature and etiology of any low back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
currently diagnosed low back disability, 
to specifically include degenerative 
changes of the lumbar spine, was either 
caused or made worse by the appellant's 
service-connected left knee disability.  
The examiner must not consider the 
appellant's nonservice-connected right 
knee disability in making this 
determination.  If a low back disorder is 
not found, or no link to the appellant's 
service-connected left knee disability, 
such findings and conclusions must be 
affirmatively stated, and a complete 
rationale for any opinion expressed must 
be included in the examination report.  
The report prepared must be typed.  

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


